Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Ramon on 26 January 2022.

The application has been amended as follows: 

11. (Amended) A method, comprising:

depositing a liner layer over a plurality of fin structures extending from a substrate, wherein each of the plurality of fin structures includes a substrate portion, an oxidized portion over the substrate portion, and a channel portion over the oxidized portion;
etching the liner layer to expose a residual material portion adjacent to a bottom surface of the channel portion; 
cleaning the residual material portion; and
prior to the depositing the liner layer, forming the oxidized portion by trimming an epitaxial layer portion and oxidizing the trimmed epitaxial layer portion.



Cancel claim 12.

17. (Amended) The method of claim 11, wherein the epitaxial layer portion has a first oxidation rate, and wherein the channel portion has a second oxidation rate less than the first oxidation rate.

24. (New) The method of claim 15, wherein the ion-implanted substrate portion includes an anti-punch through implanted substrate portion.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13-17 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including oxidizing the first epitaxial layer; after the oxidizing the first epitaxial layer, forming a liner layer over the fin; etching the liner layer to expose a residual material portion at a bottom surface of the second epitaxial layer; and removing the residual material portion, as in the context of claim 1.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including an oxidized portion over the substrate portion, and a channel portion over the oxidized portion; etching the liner layer to expose a residual material portion adjacent to a bottom surface of the channel portion; cleaning the residual material portion; and prior to the depositing the liner layer, forming the oxidized portion by trimming an epitaxial layer portion and oxidizing the trimmed epitaxial layer portion, as in the context of claim 11.
The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for a method including after the oxidizing the first semiconductor layer, forming an oxygen- blocking layer over the fin structure; etching the oxygen-blocking layer to expose a germanium (Ge) residue at a bottom surface of a second semiconductor layer of the plurality of semiconductor layers; and cleaning the Ge residue, as in the context of claim 21.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARVIN PAYEN/Primary Examiner, Art Unit 2816